DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6, 9-11, 13, 14, 16-21, 26, 35, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 26, and 35 have been amended to include the allowable subject matter set forth in the Office action mailed on 12/02/2021. Although it is noted that gantries may comprise either a closed ring shaped gantry, an open C-arm, or a robotic arm having multiple degrees of freedom (as taught by US 20120035470), it would not have been obvious to modify the gantry of US 20120035470 with a closed ring shaped gantry having a bore, wherein the first radiation source is located within a bore defined by the first gantry and mounted on an inner side of the first gantry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884